Case: 1:20-cv-00021-SJD-SKB Doc #: 24 Filed: 09/29/20 Page: 1 of 1 PAGEID #: 171

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Thomas J. Richardson,
Plaintiff,
Case Number: 1:20cv21
VS.
Judge Susan J. Dlott
National Health Insurance Company, et al.,
Defendants.
ORDER

The Court having been advised by counsel for the parties that the above matter has been
settled, IT IS ORDERED that this action (including all claims by all parties) is hereby
DISMISSED WITH PREJUDICE, provided that any of the parties may, upon good cause shown
not later than December 29, 2020, reopen the action if settlement is not consummated. The
parties may substitute a judgment entry contemplated by the settlement agreement upon approval
of the Court. Parties intending to preserve this Court’s jurisdiction to enforce a settlement should
be aware of Kokkonen v Guardian Life Ins. Co. Of America, 511 U.S. 375, 381-82 (1994), and
incorporate appropriate language in any substituted judgment entry.

This Court explicitly retains jurisdiction to enforce the settlement agreement reached by
the parties.

Each party shall bear its own costs.

IT IS SO ORDERED.

Aran 4. JG)

“Susan J. Diott
United States District Court
